DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-013776, filed on 01/30/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references contained within the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
First, the limitation that recites “step of disposing a protective member on an upper surface of the workpiece” has been determined to invoke 35 U.S.C. 112(f).  Specifically, a claim limitation is presumed to invoke 35 U.S.C. 112(f) when it explicitly uses the term “step” and includes functional language.  Further, the aforementioned limitation sets forth a step for reaching a particular result without the specific technique or procedure used to achieve the result (i.e., disposing a protective member could be done by a variety of techniques).  For the purposes of examination, the aforementioned limitation will be interpreted to read on paragraph [0055] of the published specification that reads “the protective member 12 is adhered onto the wafer 10 by carrying out the protective member disposing step”.
Second, the limitation that recites “step of forming a liquid layer on an upper surface of the protective member” have been determined to invoke 35 U.S.C. 112(f).  Specifically, a claim limitation is presumed to invoke 35 U.S.C. 112(f) when it explicitly uses the term “step” and includes functional language.  Further, the aforementioned limitation sets forth a step for reaching a particular result without the specific technique or procedure used to achieve the result (i.e., forming a liquid layer on an upper surface of the protective member could be done by a 
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.  Specifically, the limitation “step of removing debris from inside of grooves by rupture of bubbles”, as recited in claim 1, has been interpreted to read on the subject matter from paragraph [0054] of the published specification.  Further, the “rupture of the microbubbles B removes the debris which is liable to adhere to inside walls of the groove 110 in the manner like cavitation” (emphasis added).  Therefore, the Examiner takes the position that a teaching of cavitation would also read on the aforementioned limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the limitation “step of disposing a protective member on an upper surface of the workpiece” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As discussed above, the Examiner has interpreted the aforementioned limitation to read on “the protective member 12 is adhered onto the wafer 10 by carrying out the protective member disposing step” from paragraph [0055] of the published specification.  However, the specification fails to provide details as to what the Applicant intends the scope of the term “adhered”.  The Examiner asserts that “adhered” could reasonably refer to an adhesive, chemical vapor deposition process, liquid resin curing process, etc.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 2, it is unclear if “an upper surface” is referring to the upper surface of the workpiece, as recited in claim 1, or a different surface.  For the purposes of examination, this limitation will be interpreted to read on the upper surface of the workpiece.
Claim 3 is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20020050489 (hereinafter Ikegami) with U.S. Patent Application Publication No. 20170326688 (hereinafter Turner) provided as evidentiary support.
Regarding claim 1, Ikegami discloses a laser processing method (laser beam machining method, paragraph [0064] and Fig. 2, reproduced below, Ikegami) for performing groove processing by applying to a workpiece (wafer 10, paragraph [0061] and Fig. 2, Ikegami) a laser beam (laser beam 2A, Fig. 2, Ikegami) of such Ikegami).

    PNG
    media_image1.png
    351
    400
    media_image1.png
    Greyscale

In addition, Ikegami discloses a protective member disposing step of disposing a protective member (“[a]n organic silicon dielectric 21, a silicon nitride film 22, and another organic silicon dielectric 23 are layered [i.e., adhered] on the silicon wafer 10”, paragraph [0098] and Fig. 6B, Ikegami) on an upper surface of the workpiece (target surface 10A, Figs. 2 and 6B, Ikegami).  Ikegami also discloses a single layer protective member in Fig. 6A.  The Examiner merely presents Fig. 6B to illustrate a variety of protective members that Ikegami discloses as options.  In addition, Ikegami discloses “[i]n the drawings, the same or the similar numerical references denote the same or the similar parts” (paragraph [0048]).

    PNG
    media_image2.png
    252
    267
    media_image2.png
    Greyscale

Further, Ikegami also discloses a liquid layer forming step of forming a liquid layer on an upper surface of the protective member (“pure water (not shown) [i.e., liquid layer 8 as shown in Fig. 2] is supplied to the target surfaces 23A”, paragraph [0098] and Fig. 6B, Ikegami) disposed on the upper surface of the workpiece (target surface 10A, Figs. 2 and 6B, Ikegami), after the protective member disposing step is performed (as pure water is supplied to the target surface 23A, it logically follows that the pure water is suppled after the protective member disposing step is performed).  Moreover, Ikegami also discloses “the pure water is circulated through the inlet tube 9A and the outlet tube 9B, as shown in FIG. 2, and is controlled so as to flow across the target surface 11A at a constant rate in a uniform direction” (paragraph [0082]).
Additionally, Ikegami also discloses a laser beam applying step of applying the laser beam through the liquid layer to subject the upper surface of the i.e., liquid layer 8 as shown in Fig. 2], and further machines the silicon wafer 11 to form a trench 11T”, paragraph [0098] and Figs. 2 and 6B, Ikegami) and to produce minute bubbles (“air bubbles produced in the irradiation area 12”, paragraph [0108] and Fig. 6B, Ikegami); and a debris removing step of removing debris from inside of grooves (“[b]y carrying out laser beam machining through the flowing liquid, the air bubbles and dust produced in the laser irradiation area are continuously removed”, paragraph [0065], Ikegami).
Moreover, Ikegami discloses “forming a resist film above a wafer via an antireflection film” (paragraph [0026]).  In addition, Ikegami discloses that the wafer can be of “a silicon single crystal substrate, a compound semiconductor substrate, an insulator, or a conductor” (paragraph [0066]).
Furthermore, the Examiner takes the position that the air bubbles produced [i.e., cavitation] by Ikegami would inherently remove debris.  Turner is directed toward laser-based modification of transparent materials and non-transparent materials (paragraph [0005]).  Turner teaches removing debris by rupture of bubbles (“water cavitation helps to eject the debris from the hole”, emphasis added, paragraph [0120]).
Ikegami discloses wherein the laser beam applying step includes applying the laser beam (“the laser beam 2A to penetrates the aperture 7A and the liquid 8”, paragraph [0058] and Fig. 2, reproduced below, Ikegami) through a transparent plate (“transparent aperture 7A, which covers the target surface 10A and the liquid flowing on the target surface 10”, paragraph [0058] and Fig. 2, Ikegami) disposed on an upper side of the liquid layer (pure water (not shown) [i.e., liquid layer 8 as shown in Fig. 2], paragraph [0098] and Fig. 6B, Ikegami).

    PNG
    media_image1.png
    351
    400
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20020050489 (hereinafter Ikegami) in view of U.S. Patent Application Publication No. 20170326688 (hereinafter Turner).
Regarding claim 1, Ikegami discloses a laser processing method (laser beam machining method, paragraph [0064] and Fig. 2, reproduced below, Ikegami) for performing groove processing by applying to a workpiece (wafer 10, paragraph [0061] and Fig. 2, Ikegami) a laser beam (laser beam 2A, Fig. 2, Ikegami) of such a wavelength as to be absorbed in the workpiece (wafer 10, paragraph [0061] and Fig. 2, Ikegami).

    PNG
    media_image1.png
    351
    400
    media_image1.png
    Greyscale

In addition, Ikegami discloses a protective member disposing step of disposing a protective member (“[a]n organic silicon dielectric 21, a silicon nitride film 22, and another organic silicon dielectric 23 are layered [i.e., adhered] on the silicon wafer 10”, paragraph [0098] and Fig. 6B, Ikegami) on an upper surface of the workpiece (target surface 10A, Figs. 2 and 6B, Ikegami).  Ikegami also discloses a single layer protective member in Fig. 6A.  The Examiner merely presents Fig. 6B to illustrate a variety of protective members that Ikegami discloses as options.  In addition, Ikegami discloses “[i]n the drawings, the same or the similar numerical references denote the same or the similar parts” (paragraph [0048]).

    PNG
    media_image2.png
    252
    267
    media_image2.png
    Greyscale

Further, Ikegami also discloses a liquid layer forming step of forming a liquid layer on an upper surface of the protective member (“pure water (not shown) [i.e., liquid layer 8 as shown in Fig. 2] is supplied to the target surfaces 23A”, paragraph [0098] and Fig. 6B, Ikegami) disposed on the upper surface of the workpiece (target surface 10A, Figs. 2 and 6B, Ikegami), after the protective member disposing step is performed (as pure water is supplied to the target surface 23A, it logically follows that the pure water is suppled after the protective member disposing step is performed).  Moreover, Ikegami also discloses “the pure water is circulated through the inlet tube 9A and the outlet tube 9B, as shown in FIG. 2, and is controlled so as to flow across the target surface 11A at a constant rate in a uniform direction” (paragraph [0082]).
Additionally, Ikegami also discloses a laser beam applying step of applying the laser beam through the liquid layer to subject the upper surface of the i.e., liquid layer 8 as shown in Fig. 2], and further machines the silicon wafer 11 to form a trench 11T”, paragraph [0098] and Figs. 2 and 6B, Ikegami) and to produce minute bubbles (“air bubbles produced in the irradiation area 12”, paragraph [0108] and Fig. 6B, Ikegami); and a debris removing step of removing debris from inside of grooves (“[b]y carrying out laser beam machining through the flowing liquid, the air bubbles and dust produced in the laser irradiation area are continuously removed”, paragraph [0065], Ikegami).
Moreover, Ikegami discloses “forming a resist film above a wafer via an antireflection film” (paragraph [0026]).  In addition, Ikegami discloses that the wafer can be of “a silicon single crystal substrate, a compound semiconductor substrate, an insulator, or a conductor” (paragraph [0066]).
However, Ikegami does not explicitly disclose removing debris by rupture of bubbles.
Turner is directed toward laser-based modification of transparent materials and non-transparent materials (paragraph [0005]).  Turner teaches removing debris by rupture of bubbles (“[t]he laser ablation also generates cavitation in the water. The pressure from the laser ablation and water cavitation helps to eject the Turner, at least, implies that the bubbles would remove, at least, some of the debris.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikegami to incorporate the teachings of Turner to include removing debris by rupture of bubbles.  One skilled in the art would have been motivated to combine the references because doing so would limit the formation of recast material within or near a hole.  See Turner, paragraph [0008].
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Ikegami discloses wherein the workpiece is a wafer (wafer 10, Figs. 2 and 6B, Ikegami) and an upper surface (target surface 10A, Figs. 2 and 6B, Ikegami).
However, the currently used embodiment of Ikegami does not explicitly disclose a wafer in which a partitioned by a plurality of intersecting division lines, and the laser beam applying step includes applying the laser beam along the division lines.
The embodiment of Ikegami shown in Figs. 10A-10C, reproduced below, discloses a wafer (wafer 60, paragraph [0138] and Figs. 10A-10C, Ikegami) in Ikegami) are formed on an upper surface (target surface 10A, Figs. 2 and 6B, Ikegami) while partitioned by a plurality of intersecting division lines (dicing lines, paragraph [0138] and Figs. 10A-10C, Ikegami), and the laser beam applying step includes applying the laser beam along the division lines (“laser beam machining through a running liquid allows an arbitrary pattern of dicing lines to be formed on the wafer 60”, paragraph [0138] and Figs. 10A-10C, Ikegami).

    PNG
    media_image3.png
    294
    537
    media_image3.png
    Greyscale

The Examiner takes the position that the wafer 60 is art recognized suitability for wafer 10 for an intended purpose.  The courts have held that "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also MPEP 2144.07.
Ikegami discloses wherein the laser beam applying step includes applying the laser beam (“the laser beam 2A to penetrates the aperture 7A and the liquid 8”, paragraph [0058] and Fig. 2, reproduced below, Ikegami) through a transparent plate (“transparent aperture 7A, which covers the target surface 10A and the liquid flowing on the target surface 10”, paragraph [0058] and Fig. 2, Ikegami) disposed on an upper side of the liquid layer (pure water (not shown) [i.e., liquid layer 8 as shown in Fig. 2], paragraph [0098] and Fig. 6B, Ikegami).

    PNG
    media_image1.png
    351
    400
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761